In the Missouri Court of Appeals
                             Eastern District
                                       DIVISION THREE
STATE OF MISSOURI,                            )      No. ED108566
                                              )
       Respondent,                            )      Appeal from the Circuit Court of
                                              )      St. Louis County
vs.                                           )      17SL-CR07071-01
                                              )
JOSHUA WATKINS,                               )      Honorable Richard M. Stewart
                                              )
       Appellant.                             )      Filed: March 2, 2021
Angela T. Quigless, P.J., Kurt S. Odenwald, J., and James M. Dowd, J.

                                            Introduction

       Joshua Watkins appeals the judgment entered after he was found guilty by a jury in the

Circuit Court of St. Louis County of two counts of first degree assault, two counts of armed

criminal action, and one count of the unlawful use of a weapon for which he was sentenced to

twenty-five years in prison. These charges arose from an August, 2018 incident in Kirkwood,

Missouri in which Watkins shot two victims leaving both severely injured. On appeal, Watkins

argues that the trial court erred in denying his motion to suppress certain incriminating

statements he made during a custodial interview on the night of the shootings because his

Miranda rights’ waiver was not knowing and intelligent. He further asserts that he was

prejudiced by this error because without these incriminating statements in evidence, there is a

reasonable probability that the outcome of the trial would have been different since the

remaining evidence against him was not overwhelming.

       Finding no clear error, we affirm.
                                           Background

        On the evening of August 22, 2018, outside his Kirkwood, Missouri home, Watkins and

his friends Aleah Poe and Terrell Cunningham, the two victims here, were socializing. All three

had taken the prescription drug Xanax and Watkins also reportedly consumed alcohol and

cocaine. At some point, Cunningham got possession of Watkins’ firearm and proceeded to

nearby railroad tracks where he fired several rounds into the air. When Cunningham returned,

Watkins became angry and accused Cunningham of stealing the weapon from him though

Cunningham claimed Watkins had allowed him to borrow it. Watkins struck Cunningham, a

struggle over the weapon ensued, and it discharged. Watkins then got control of the gun and

shot Cunningham three times while he lay on the ground. Poe ran to her vehicle and got in the

passenger seat. Watkins approached the car and fired three shots at Poe through the windshield

hitting her in the face.

        Kirkwood Police, who were nearby investigating the earlier gunshots, arrived almost

immediately on the scene. They found Poe and Cunningham lying in the street, bloody, and in

need of urgent medical attention. Police body camera footage from the scene captured both Poe

and Cunningham pointing toward Watkins and screaming that he had shot them while Watkins

appeared to be walking away from the scene. Watkins was placed under arrest and a K-9 unit

later recovered his firearm in between two houses near the crime scene.

        Poe and Cunningham were transported to the hospital where they underwent extensive

emergency surgeries. Cunningham had a metal rod placed inside his femur and Poe lost her left

eye. Both victims told police the following day that Watkins had shot them after he became

upset that Cunningham had shot his gun, and further that Watkins had voluntarily taken multiple

intoxicating substances prior to the shooting.

        Watkins was taken to the Kirkwood police station and allowed to sleep. After he slept

for several hours, police brought Watkins back into an interrogation room, presented to him a
                                                 2
Miranda waiver form, and proceeded to read him his Miranda rights. Watkins’ initials appear

next to each Miranda right set forth on the waiver form. He wrote “yes” and initialed next to the

question “Do you understand each of these rights I have explained to you?” and then he signed

his name before he began speaking with the officers about the shootings.

       Watkins initially stated that he did not remember what happened the night before. A

detective noted that Watkins appeared “out of it” and offered to let him go back to sleep.

Watkins insisted he was not “out of it” and wanted to tell the officers what happened. Watkins

asked multiple times if the officers were writing down what he said and if the interview was

being recorded. Watkins admitted that he voluntarily took Xanax and that he shot Cunningham

because he was upset that Cunningham had used his gun. As for Poe, Watkins initially stated he

did not remember shooting her, but later admitted he stood in front of the car and shot her

through the windshield.

       At the crime scene, detectives recovered seven shell casings. A ballistic lab analysis

showed that all seven casings came from the firearm recovered at the scene, which was

registered to Watkins. A gunshot residue test performed on Watkins’ hands was positive,

indicating he had recently discharged a firearm.

       When Poe awoke from surgery, she told Detective Beckman that she saw Watkins

consume cocaine and that she had given him Xanax. Poe said she left Watkins’ house before the

shootings to get cigarettes and when she returned, she saw Cunningham holding Watkins’ gun.

She observed that Watkins was angry that Cunningham had shot the gun and failed to retrieve all

the shell casings. She then witnessed Watkins knock Cunningham down and shoot him as he lay

on the ground.

       For his part, Cunningham told Detective Beckman that Watkins struck him and then shot

him because he was angry that Cunningham shot his gun. Cunningham said that Watkins was



                                                   3
the only person he saw with a gun that night and that Watkins probably shot him because he was

intoxicated.

       At trial, the jury heard the recorded statements each victim gave Detective Beckman at

the hospital the day after the shootings in which each victim identified Watkins as the shooter.

Both victims confirmed the voices on the recording of their statements to Detective Beckman

were theirs. The victims’ trial testimony differed from their recorded statements as both told the

jury they could neither remember Watkins shooting them nor giving statements to Detective

Beckman the following day. Both denied they consumed drugs, denied they offered drugs to

Watkins, and denied they observed Watkins use drugs.

                                       Standard of Review

       A trial court’s ruling on a motion to suppress evidence at trial will be affirmed unless it is

clearly erroneous. State v. Bates, 464 S.W.3d 257, 262 (Mo. App. E.D. 2015). A ruling

is considered clearly erroneous when, although there is evidence to support it, the reviewing

court is left with the definite and firm conviction that a mistake has been made. Anderson v. City

of Bessemer City, N.C., 470 U.S. 564, 565 (1985).

       When reviewing the denial of a motion to suppress, this Court considers the evidence

presented at both the suppression hearing and at trial to determine whether there is sufficient

evidence in the record to support the ruling. State v. Pike, 162 S.W.3d 464, 472 (Mo. banc

2005). The evidence is viewed in the light most favorable to the trial court’s ruling, and this

Court defers to the trial court’s credibility determinations. State v. Collings, 450 S.W.3d 741,

753 (Mo. banc 2014).

       When the admissibility of a defendant’s statement has been challenged, the State bears

the burden of demonstrating by a preponderance of the evidence that the defendant voluntarily,

knowingly and intelligently made the statement. State v. Bucklew, 973 S.W.2d 83, 87 (Mo. banc

1998). To determine whether Watkins’ waiver of his Miranda rights was voluntary, knowing,
                                                 4
and intelligent and thus valid, we consider “the totality of the circumstances.” U.S. v. Figueroa-

Serrano, 971 F.3d 806, 814 (8th Cir. 2020) (quoting United States v. Vinton, 631 F.3d 476, 483

(8th Cir. 2011)). This inquiry depends on the facts and circumstances surrounding the case,

including “the background, experience, and conduct of the accused,” Edwards v. Arizona, 451

U.S. 477, 482 (1981), and such an inquiry is “an examination that was designed for a trial

judge.” Schneckloth v. Bustamonte, 412 U.S. 218, 244 (1973).

                                           Discussion

        The lone issue before us is whether Watkins voluntarily, knowingly, and intelligently

waived his Miranda rights under a totality-of-the-circumstances analysis such that the

incriminating statements he made during his custodial interview were properly admitted at trial.

I.     Watkins’ Miranda-rights waiver was knowing and intelligent.

       A knowing and intelligent waiver is “normally shown by having a police officer testify

that he read the accused his rights, asked whether the rights were understood, and received an

affirmative response.” State v. Wise, 879 S.W.2d 494, 505 (Mo. banc 1994). “The knowing and

intelligent requirement does not mean that a defendant must know and understand all the

possible consequences of the waiver.” State v. Powell, 798 S.W.2d 709, 713 (Mo. banc 1990)

(quoting Moran v. Burbine, 475 U.S. 412, 422 (1986)).

       A.      The totality-of-the-circumstances analysis.

       Here, the totality of the circumstances surrounding Watkins' waiver, including the video

recording of the custodial interview and Detective Beckman’s trial testimony, establish that

Watkins knowingly and intelligently waived his Miranda rights. There is no indication or

allegation of coercion or intimidation by the detectives. Likewise, there is no indication from the

record and no assertion by Watkins that he was unable to read or understand spoken English.

       Watkins asserts that the unintelligible noises he made in response to some of the

detective’s Miranda statements cannot satisfy the standard for a knowing and intelligent waiver.
                                                5
We disagree. The detective, in the first instance, is in the best position to gauge the defendant’s

comprehension and communication. And in this case, Detective Beckman testified that Watkins

was tracking his Miranda recitation with verbal utterances and non-verbal responses and with the

placement of his initials at the appropriate time and in the appropriate spot such that the detective

concluded that Watkins understood.

         The record shows that Detective Beckman received a verbal affirmation of “yes” to the

recitation of the first Miranda right, then Watkins responded to the detective's succeeding

recitation of each Miranda right with grunts and other nonverbal gestures which Detective

Beckman interpreted as affirmative. This conduct, along with Watkins' signature on the waiver

form and his initials after each listed Miranda right, demonstrates a strong pattern of affirmative

responses from which a reasonable person could infer that Watkins knowingly and intelligently

waived his Miranda rights. State v. Pennington, 408 S.W.3d 780, 785–86 (Mo. App. W.D.

2013).

         Moreover, Watkins insisted on speaking with the detectives. He showed no desire to

remain silent and never expressed his desire to have counsel present while speaking to the

detectives. Rather, he appeared eager to tell his story and to ensure that the detectives recorded

it. This pattern of conduct further demonstrates that Watkins knowingly and intelligently waived

his Miranda rights under the totality of the circumstances.

         Watkins relies on State v. Sparkling in which the trial court found that the defendant did

not knowingly and intelligently waive the Miranda rights. 363 S.W.3d 46 (Mo. App. W.D.

2011). We find Sparkling distinguishable. In Sparkling, unlike here, the defendant gave no

verbal or nonverbal response whatsoever to the officer’s Miranda questions and the defendant

did not initial on the waiver form. Id.




                                                  6
       B.      Overwhelming evidence of guilt.

       Even if we were to find that his Miranda-rights waiver was not knowing and intelligent

such that his custodial interview statements should have been suppressed, the outcome of the

trial would not have been affected because the overwhelming weight of the remaining evidence

demonstrated Watkins' guilt on all five counts. State v. Barriner, 34 S.W.3d 139, 150 (Mo. banc

2000). Both victims unequivocally named Watkins as the shooter within minutes of the shooting

and did so again the next day in recorded interviews with the detective. Also, the forensic

evidence from the scene tied Watkins to the weapon and showed he had recently shot a gun.

Frankly, Watkins' incriminating statements were in large measure cumulative to this

overwhelming evidence of his guilt.

       C.      The issue of Watkins' intoxication.

       At oral argument, counsel for Watkins’ introduced the notion that Watkins may have

been involuntarily intoxicated. This issue was not raised in Watkins’ brief and is therefore

unpreserved. State v. Pierce, 433 S.W.3d 424, 428 (Mo. banc 2014). Even if the issue had been

preserved, it is wholly without merit factually and legally.

       Missouri law is clear that a defendant can validly waive his Miranda rights even if he has

a deficient mental condition caused by intoxication. State v. Armstrong, 72 S.W.3d 327, 331

(Mo. App. S.D. 2002). Unless the intoxication is so severe as to “rise[s] to a mania,”

intoxication at the time of a confession does not by itself make that confession unknowing or

unintelligent. Id. There is no indication in this record that, at the time he waived his Miranda

rights and made the incriminating statements, Watkins remained under the influence of

intoxicating substances. The detectives allowed him to sleep after his arrest and he appeared to

them to be sufficiently clear-headed.

       There is also no indication that Watkins was a victim of involuntary intoxication. In his

custodial interview, Watkins admitted that he voluntarily consumed Xanax. This was
                                                 7
corroborated by Poe in her statement to Detective Beckman at the hospital. She also stated that

she observed Watkins voluntarily consume alcohol and cocaine. Neither Watkins nor any of the

victims or witnesses provided any probative evidence suggesting he was involuntarily

intoxicated.

       Regardless, whether Watkins’ mental state had any effect on his waiver is a

determination that the trial court had the superior ability to make. State v. Lytle, 715 S.W.2d

910, 915 (Mo. banc 1986). We defer to the trial court’s determinations regarding credibility and

we find the record supports the trial court’s denial of Watkins’ motion to suppress. Id.

                                           Conclusion

       For the reasons set forth above, we affirm the judgment of the trial court.



                                                             __________________________
                                                             James M. Dowd, Judge

Angela T. Quigless, P.J., and
Kurt S. Odenwald, J., concur.




                                                 8